Title: John Quincy Adams to John Adams, 1 September 1781
From: Adams, John Quincy
To: Adams, John


     
      Honour’d Sir
      O.S. St Petersburg August 21st 17811 September 1781 N.S.
     
     We arrived here on Monday the 16/27 instant having left Amsterdam the N.S. 7th of July And rode the greatest part of the way day and night. The distance is about 2400 English Miles.
     The first place of any consequence we stopp’d at was Berlin the capital of the king of Prussia’s Dominions; this is a very pretty town, much more so than Paris, or London as Mr. Dana says; but it will be still more so if the present King’s plan is adopted by his successor, for wherever there is a row of low, small houses he sends the owners out of them, pulls them down and has large, elegant houses built in the same place and then sends the owners in again. But notwithstanding this, he is not beloved in Berlin, and every body says publicly what he pleases against the king; but as long as they do not go any farther than words, he don’t take any notice of it but says that as long as they give him all he asks, they may say what they will.
     But they have a great reason to complain of him, for he certainly treats them like Slaves; Among other things, if a farmer has two or more sons the eldest inherits all the land and all the others (when of age) are soldiers for life at a gros and a half which is about two pence sterling per day, and they must with that find their own provisions; if a farmer has but one Son He inherits his land; whenever a Vacation happens in any regiment, he chuses one of his subjects to fill the place and this subject from that time becomes a soldier for life; every body that is tall enough is subject to this law. In peace time the Native troops are disbanded Nine months in a year, and in all that time their pay ceases and they must get their living as they can.
     There is nothing very remarkable in Dantzic, Konigsberg, or Riga; in coming to this last we pass’d thro’ Courland, a province which does strictly speaking belong to Poland but Russia has much more influence there than Poland itself in that Province. All the Farmers are in the most abject slavery, they are bought and sold like so many beasts, and are sometimes even chang’d for dogs or horses. Their masters have even the right of life and death over them, and if they kill one of them they are only obliged to pay a trifling fine; they may buy themselves but their masters in general take care not to let them grow rich enough for that; if any body buys land there he must buy all the slaves that are upon it.
     Narva is the last place which we stopp’d at before our arrival here, it is a small, insignificant town but will be always famous for the battle fought there. As to this place, I have not been here long enough to know much about it, but by what we have seen of it I think it to be still handsomer than Berlin. The streets are large and the houses very well built but it is not yet half finish’d and will require another century to be render’d compleat.
     Just before we got to Berlin, by the carelessness of a postillion our carriage overset and broke so that Mr. Dana was obliged to buy another there but luckily no body was hurt by the fall.
     Nothing else Extraordinary befel us on our journey.
     
      I am your dutiful Son,
      John Q. Adams
     
    